Appeal from a resentence of the Steuben County Court (Marianne Furfure, A.J.), rendered July 8, 2014. Defendant was resentenced upon his conviction of murder in the second degree, criminal contempt in the first degree (two counts), aggravated criminal contempt, and offering a false instrument for filing in the first degree.
It is hereby ordered that the resentence so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a resentence upon *1437his conviction of, inter alia, murder in the second degree (Penal Law § 125.25 [1]). Contrary to defendant’s contention, County Court properly denied his motion seeking substitution of counsel at the resentencing proceeding. Defendant failed to establish “ ‘good cause for a substitution,’ such as a conflict of interest or other irreconcilable conflict with counsel” (People v Sides, 75 NY2d 822, 824 [1990]; see People v Brooks, 37 AD3d 1056, 1057 [2007]; People v Welch, 2 AD3d 1354, 1355 [2003], lv denied 2 NY3d 747 [2004]).
Defendant’s contentions concerning the assistance of counsel provided at trial are not reviewable on appeal from the resentence (see People v Smith, 21 AD3d 1360, 1360 [2005]; People v Coble, 17 AD3d 1165, 1165 [2005], lv denied 5 NY3d 787 [2005]; People v Luddington, 5 AD3d 1042, 1042 [2004], lv denied 3 NY3d 643 [2004]). Finally, we reject defendant’s contention that he was denied effective assistance of counsel at the resentencing proceeding (see Brooks, 37 AD3d at 1057; see generally People v Baldi, 54 NY2d 137, 147 [1981]).
Present— Smith, J.P., Carni, Lindley, Curran and Troutman, JJ.